DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 06 January 2022 has been entered; claims 1-8 and 10 remain pending. 

Response to Arguments
Applicant’s arguments, see Page 5 of the Remarks, filed 06 January 2022, with respect to the rejection of claims 3, 5, and 6 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 3, 5, and 6 under 35 USC 112(b) has been withdrawn in light of Applicant’s amendments to the claims.
Applicant’s arguments, see Pages 5-6 of the Remarks, filed 06 January 2022, with respect to the 103 rejections of the claims over Smits have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Hassan in view of Revington, as necessitated by Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (U.S. Patent Publication # 2014/0209714) in view of Revington et al. (U.S. Patent Publication # 2012/0175315), hereinafter “Hassan” and “Revington”.
With respect to claims 1-3, 7, and 10, Hassan teaches a process for flocculating and dewatering an aqueous mineral suspension from a tailings pond (Fig. 2; Paragraphs [0046, 0047]), comprising providing an in-line flow of tailings (“aqueous mineral suspension”) through a pipe, introducing a liquid (“slurry or solution”) flocculant composition comprising a flocculant into the tailings flowing through the pipe, mixing the liquid flocculant and tailings in a high shear device 340 (“progressive cavity pump”) to form a mixed mixture of flocculant composition and tailings and allowing for flocculation to form flocculated tailings (Paragraphs [0047, 0054, 0064-0066]; Fig. 4), and flowing the mixed mixture through the pipe for further treatment in a centrifuge; wherein the high shear device/progressive cavity pump is the only in-line mixer in the pipe (Fig. 2; Paragraph [0046]). 
Hassan does not specifically teach that the flocculant is a poly(ethylene oxide) (co)polymer.
Revington discloses polyethylene oxide flocculant having a molecular weight of 10 million of greater (Paragraphs [0127, 0130]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the generic teaching of flocculant as disclosed by Hassan with the In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

With respect to claim 4, Hassan does not specifically teach adding the flocculated tailings to a thickener as claimed. 
Revington discloses treatment of flocculated oil sands tailings via thickener, filters, centrifuges or cyclones (Paragraph [0146)).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to consult the art of flocculation and dewatering of oil sands tailings to determine other dewatering devices to use in combination with dynamic filtration as taught by Smits, in order to optimize tailings treatment, and to form reclaimable solids (see Revington: Paragraph
[0146]).

Regarding claims 5 and 6, they are rejected with claim 1 as the “further treatment” embodiment is selected and taught by Smits, and claims 5 and 6 further define the dedicated disposal area embodiment of claim 1.

Regarding claim 8, it is rejected with claim 7, as the poly(ethylene oxide) homopolymer embodiment of claim 7 is selected and taught by Smits, and claim 8 further defines the copolymer embodiment of claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        18 January 2022